DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-8 are pending. 
Withdrawn Rejections
The rejection made under 35USC § 102 in office action dated 04/04/2022 is hereby withdrawn in view of Applicant’s amendment of claims, which is not taught by the cited prior art on record. Further, the ODP rejection as set forth in office action dated 04/04/2022 is hereby withdrawn in view of Applicant’s remarks that formula I of the instant claim is different from US 11299602 with respect to R5; and is different from co-pending application 16766343 with respect to the R5, x and n: n=1, when x=1 and R5=H and thus different from the instant claims.
Rejoinder
The restriction requirement/election of species among Group I and Group II, as set forth in the Office action mailed on 01/26/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 5-8, directed to a process of making silane mixture, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
Applicant’s Remarks, IDS and amendment filed on 07/01/2022, has been fully considered and is found persuasive. 
The following is an Examiner’s statement of reasons for allowance:
Applicant’s silane mixture with z as 2 or 3 as in the instant claims is novel and unobvious over the prior art of record. None of the prior art of record disclose or teach applicant’s silane mixture with z as 2 or 3 as in the instant claims. The closest prior art, Shea (US 20030176396 A1), teaches a silane mixture, wherein Formula II of the mixture has z=0 and thus different from formula II of the instant claim mixture. Further, the cited prior art would not suggest nor motivate to a person of ordinary skill in the art to make silane mixture as in the instant claims. 
Therefore, claims 1-8 are allowed.
Conclusion
Claims 1-8 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PANCHAM BAKSHI/            Primary Examiner, Art Unit 1623